Citation Nr: 1509987	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-45 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether an overpayment of dependency and indemnity (DIC) benefits in the amount of $96,494.00 was properly created. 

2. Entitlement to a waiver of overpayment of DIC benefits in the amount of $96,494.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1988.  The Veteran died in May 1997.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals on appeal from a June 2008 decision of the Committee on Waivers and Compromises (COWC) in Philadelphia, Pennsylvania, which (1) found that the appellant was at fault in creation of debt in the amount of $96,494.00, and; (2) denied a waiver of recovery of an overpayment of VA benefits in the same amount.  

By way of procedural history, a January 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, discontinued the appellant's DIC benefits (on account of her remarriage in September 1999), effective September 1, 1999.  The appellant submitted a timely notice of disagreement (NOD) in December 2008, specifically referencing therein the January 2008 decision which severed/discontinued her DIC benefits, effective September 1, 1999.  

Thereafter, in September 2009, the RO issued a statement of the case (SOC) with respect to the propriety of the discontinuance of DIC benefits.  The appellant submitted a timely VA Form 9 in November 2009.  

In the interim, in February 2008, the VA Debt Management Center (DMC) informed the appellant that an overpayment in the amount of $96,494.00 had been created as a result of the discontinuance of DIC benefits, effective September 1999.  

In May 2008, the appellant requested a timely waiver of debt.  As noted above, her waiver request was denied by the COWC in a June 2008 decision.  The appellant submitted an NOD as to this determination in November 2008, challenging both the validity of the debt and the denial of the waiver.  In April 2014, the RO issued a supplemental statement of the case (SSOC) which addressed the validity/collectability of the debt, but did not address the issue pertaining to the waiver of debt.  

With respect to the issue pertaining to the validity of debt in the amount of $96,494.00, the Board acknowledges that the appellant did not submit an additional VA Form 9 following the issuance of the April 2014 SSOC (which really should have been issued as an initial SOC).  Nevertheless, this matter was subsequently certified to the Board for appellate consideration.  Given the actions by the RO, the Board will accept jurisdiction of this issue. See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue pertaining to whether discontinuance of the appellant's DIC benefits, effective September 1, 1999, was proper is addressed under separate cover. See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(10)(a)(7).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Validity of Debt 

Before the Board is able to address the issue of whether overpayment of DIC benefits in the amount of $96,494.00 is valid, further development of the record must be accomplished.  Specifically, the appellant has asserted that the overpayment with which she has been charged was solely the fault of VA administrative error and that the overpayment was thus created improperly.

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  

With respect to the claimed administrative error, the appellant has consistently asserted that she sent VA a letter in September 1999, along with a copy of her marriage certificate, notifying VA that she had remarried that same month.  In November 2009, the appellant submitted a purported photocopy of the handwritten original letter she claims to have sent to VA in September 1999.  This document is time-stamped as received on November 17, 2009.  The Board is otherwise unable to locate any correspondence or communication from the appellant dated in September 1999 or with a mailing date of September 1999.  

Notably, the appellant is also Veteran; she has her own disability claims file that is separate and distinct from the VBMS file currently before the Board.  The appellant and her accredited representative have asserted that the original September 1999 notification letter and marriage certificate may have been misplaced in her (i.e., the appellant's) VA compensation claims file, as opposed to the VBMS file currently before the Board.  In the December 2014 Appellant's Brief, the Veteran's accredited representative expressly requested that the Board obtain the appellant's claims file for review in association with her claim.  Thus should be accomplished upon remand as indicated below. 

Denial of Waiver

In a June 2008 decision, the Committee on Waivers and Compromises denied the request for waiver of recovery of an overpayment of VA benefits in the amount of $96,494.00.  In November 2008, the Veteran submitted a timely notice of disagreement as to both the validity of the debt and the denial of a waiver of overpayment.  As noted, an April 2014 SSOC addressed the appeal with respect to the validity of debt, but did not address the Veteran's request for a waiver. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the claims file should be returned to the Board only if the Veteran perfects her appeal for a waiver of overpayment in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).


Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's compensation claims file (referenced by C-file number in the December 2014 DAV Appellant's Brief) in order to review the record for any communication(s) dated/mailed in approximately September 1999, from the appellant regarding her September 1999 remarriage, to include any accompanying marriage certificate.  If no additional evidence is located as a result of the above request/inquiry, the appellant should be so notified and afforded an opportunity to respond. 

2. Issue a statement of the case addressing entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $96,494.00.  The appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  Advise the appellant that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless she perfects his appeal.

3. Thereafter, readjudicate the claim of whether an overpayment of DIC benefits in the amount of $96,494.00 was properly created.  If the benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




